Citation Nr: 1205715	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  10-13 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a skin disorder of the feet.

2.  Entitlement to service connection for a skin disorder of the hands.



REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Esq.



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from August 1964 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied service connection for onychomycosis of the thumb (claimed as a bilateral hand condition) and also denied the Veteran's request to reopen a previously-denied claim of service connection for epidermophytosis of the feet.

The Board's decision regarding reopening of the previously-denied claim is set forth below. The issues of service connection for skin conditions of the bilateral hands and feet are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for epidermophytosis was denied in an unappealed rating decision issued in February 1968.

2.  Evidence received since February 1968 is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for skin disorder of the feet.


CONCLUSION OF LAW

New and material evidence has been presented to reopen the claim for service connection for a skin disorder of the bilateral feet.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter the Board notes the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate his request to reopen the previously-denied claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011).

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Evidence and Analysis

Service connection for a claimed skin disorder of the feet, diagnosed on examination as epidermophytosis of the feet, was denied in a rating decision issued in February 1968.  The reason cited for the denial was that service records did not show a skin condition in service.  

The Veteran was notified of the decision but did not appeal.  The rating decision is accordingly final.  See 38 C.F.R. § 20.302.

Evidence of record at the time of the February 1968 rating decision consisted of service treatment records (STRs) and report of VA examination in December 1967 that diagnosed recurrent epidermophytosis of the feet with secondary infection.  Notably, the examination report did not provide an opinion as to whether the diagnosed skin disorder was etiologically related to active service.

Evidence received since the February 1968 rating decision includes lay statements from the Veteran's wife and sister attesting that they observed the Veteran to have returned from service with skin disorders of the feet that persisted until the present.  Because evidence of a chronic symptoms since discharge from service was an element of service connection that was previously not of record, the evidence is material for the purpose of reopening the claim.

Based on the analysis above the Board has found that new and material evidence has been received to reopen previously-denied claim of entitlement to service connection for a skin disorder of the bilateral feet.  Shade, 24 Vet. App. 110.  The Veteran's appeal is accordingly granted to that extent.


ORDER

As new and material evidence has been received, reopening of the claim for service connection for skin disorder of the bilateral feet is granted.  


REMAND

The Veteran asserts chronic skin symptoms of the hands and feet since his return from the Dominican Republic, and his account is supported by lay statements from his wife and sister.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran had a VA examination in December 1967 that diagnosed recurrent epidermophytosis of the feet with secondary infection, but the examiner did not provide an opinion regarding the etiology of the disorder.  The Veteran has not had a VA examination of the hands.  An examination should be conducted of both the hands and feet after attempts are made to obtain copies of VA treatment records dated in the 1960's referenced in some of the statements submitted in connection with the claim.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:


1.  Attempts should be made to obtain copies of any records of the Veteran's treatment at VA facilities in the 1960's, particularly those dated from 1966 to the end of that decade at the repository of records from the Coral Gables, Florida VA hospital.  

2.  The Veteran should be afforded examination by an examiner with appropriate expertise to determine the etiology of any current skin or nail disorder of the hands or feet.  

The claims folder should be made available to and reviewed by the examiner, and any indicated studies should be performed.

Based on examination of the Veteran and review of the claims file, the examiner should state an opinion with respect to any currently present skin or nail disorder of the hands or feet as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that such disorder is due service.  

The rationale for all opinions expressed should be provided.  If it is not possible to state an opinion without resorting to speculation, the reasons that is so should be provided. 

3.  Then, the RO/AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO/AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


